Citation Nr: 1012031	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  05-13 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from September 1945 to August 
1948.  He was born in 1927.

This appeal was brought to the Board of Veterans' Appeals 
(Board) from actions taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran and his spouse testified before a Veterans Law 
Judge at the VARO via videoconferencing in November 2005; a 
transcript is of record.

In February 2007, the Board denied entitlement to service 
connection for bilateral defective hearing.  He was then 
represented by the Nevada Office of Veterans' Services.  The 
Veteran and his new attorney, identified on the first page of 
the present decision, took the case on appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2008, the Court remanded the case to the Board for 
compliance with a Joint Motion.

In the interim, the Veteran raised the issue of, and service 
connection was granted for, onychomycosis and dermatophytosis 
of both feet, for which a noncompensable rating as assigned.  
That issue is not part of the current appeal.

In February 2010, the Board sent the Veteran a letter 
informing him that the Veterans Law Judge before whom he had 
previously testified was no longer at the Board, and asked 
whether he wished to have another hearing.  In  February 
2010, he responded in the negative.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009).

In general, it is argued that the Veteran developed hearing 
loss in service which has continued and increased to the 
present; that the initial hearing loss was a result of an 
accident while diving using experimental equipment while 
stationed in Cuba in the Navy; or involved being exposed to 
the noise of a loud welder or the acoustic trauma of being 
around aircraft without hearing protection; or may have been 
affected by an in-service ear infection. 

Service treatment records are limited, but appear to reflect 
normal hearing throughout service.  The Veteran has 
contended, correctly, that testing of auditory acuity in 
those days was accomplished without electronic equipment.  
Audiometric testing since at least 1996 is of record showing 
hearing loss.

The Veteran has argued that he was first found to have 
significant hearing loss in 1950 in an occupational setting, 
that his physician asked for records at the time to confirm 
it, and that he lost that job because he could not understand 
directions.  It is unclear the extent to which any pertinent 
employment records are available.

The Veteran has also reported that his family has noticed his 
hearing problems for decades.  A statement is of record 
(located in the temporary file set up while the case was on 
appeal) from his wife confirming that she had noticed his 
hearing loss.  It is now also shown that, unfortunately, his 
wife died in February 2010.

The Joint Motion approved by the Court indicated that the 
Board's decision, by a now-retired Veterans Law Judge, did 
not adequately justify why a VA medical examination and nexus 
opinion had not been obtained in this case, citing McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In view of the foregoing, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran has the right to submit 
any additional evidence and argument on 
the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He and his attorney should be 
asked to identify or submit any further 
available information regarding his 
hearing acuity since service, including 
documentation relating to his occupational 
problems associated therewith in 1950, and 
any subsequent hearing tests.

2.  The Veteran should then be afforded an 
audiological evaluation to include all 
pertinent hearing tests, to determine the 
extent of current hearing loss, and an 
opinion as to the probable etiology.  The 
examination should all include a review of 
the claims file, including anything 
obtained pursuant to this Remand.  The 
examiners should conduct all special 
studies deemed necessary to render a 
diagnosis, and a complete rationale for 
any opinion expressed should be provided.

a.  An opinion is requested to whether, 
based upon the evidence of record, it 
is at least as likely as not (i.e., to 
at least a 50/50 degree of probability) 
that the Veteran's currently diagnosed 
hearing loss disorder (1) arose in or 
as a result of service, (2) pre-existed 
service and was aggravated therein, or 
(3) is causally related to or 
aggravated by any of his already 
service-connected dermatological 
disabilities; OR whether any such 
relationship of hearing loss to service 
or service-connected disability is 
unlikely (i.e., less than a 50/50 
probability)?

b.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

c.  Note:  The term "aggravated" in 
the above context refers to a permanent 
worsening of a pre-existing or 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptoms which resolve with return to 
the baseline level of disability.

d.  If any question cannot be answered 
without resorting to pure speculation, 
the examiner must provide a complete 
explanation as to why such question 
cannot be answered.

3.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, if possible, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the 
Veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  It should 
also be noted that after his wife's death, 
he briefly moved to his son's location, 
but is now, according to his lawyer, back 
at home; care should be taken to see that 
mail is sent to his proper address.

4.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claim for service connection for 
hearing loss disability on all potential 
bases. If the decision remains adverse, 
provide him and his lawyer with an 
appropriate SSOC. Then return the case to 
the Board for further appellate 
consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

